Retail Management

126.4

126.41

126.411

126.412

126.413

126.414

126.42

POM Issue 9, July 2002

126.42

1412-B, Daily Financial Report. The report shows the total amount received
for each type of transaction conducted during the day and provides a
running record of stamp accountability for each clerk and unit.

Each report is checked and verified by a designated employee other |than
the person who prepared it. Information from the forms is used by the
designated accounting unit in preparing the Statement of Account.

All retail employees must keep fully informed on current reporting
procedures. The details are explained in Handbook F-1.

Retail Hours

General

The availability of retail services and lobby hours should reflect time periods
that most appropriately meet the needs of the majority of customers in the
local area. Stations and branches are not required to be open at the same
scheduled hours as the main office. Stations and branches can adjust retail
service hours to meet the needs of the local community. Units in suburban
communities and/or large shopping centers may provide late evening service
for customer convenience if approved by the district manager and area
office.

Main Post Office and Units in Business Areas

Units located in a business area should typically maintain the operational
hours of the business community.

Saturdays

Window service is provided on Saturdays if there is a demonstrated need;
however, retail units offering Saturday delivery must continue to do so unless
otherwise approved by Headquarters Retail Operations. At financial units
serving business areas or facilities serving communities where residents
leave on weekends, retail service may be closed if service is available at
other postal units, at contract stations, or by self-service equipment.
Postmasters must post signage informing customers of locations and hours
of such services.

Sundays

Window service is typically not provided on Sundays unless approved by the
district manager and area vice president.

Signs

Postmasters must use available standard signage to publicize the services
and hours at each postal unit.

Change in Retail Hours

Except as provided below, permanent changes in the hours of operation
must be approved by the district and area offices. Once approved, the area
retail office must notify Headquarters Retail Operations of the change in
hours of operation at a minimum of 30 days in advance of the change. The
notification is performed via e-mail, using the “Notification of Proposed
Change in Office Hours” located at hitp://blue.usps.gov/wps/portal/
officehours.

29

Updated With Revisions Through July 31, 2020
126.43

126.43

126.44

126.45

126.46

Postal Operations Manual

Total daily hours of service for RMPOs and PTPOs on weekdays are
determined by Headquarters Retail Operations. The actual hours of service
each weekday and weekend are determined by district officials. Offices
offering Saturday delivery must continue to do so unless otherwise approved
by Headquarters Retail Operations.

The postmaster is responsible for informing customers 30 days in advance of
any change in hours of operation by posting temporary signs on the entrance
doors. These temporary signs should identify the nearest Post Office that
can provide retail service outside of the new hours of operation. Offices must
check with their district retail office for further information about appropriate
temporary signage.

The postmaster must order a replacement for the mandatory “hours of
operation” decal from the Direct Vendor Signage Catalog with sufficient time
to receive the new decal prior to the change in hours. Apply the new decal to
all entrance doors per the retail standardization guidelines.

The postmaster is also responsible for making changes to all databases
containing unit hours of operation such as the facilities database. Review
and update the lobby hours, window service hours, Priority Mail Express
acceptance times, and passport acceptance times as necessary.

Lobby Hours

At a minimum, customers must have access to their PO Boxes during all
retail service hours of operation. Separate PO Box lobbies should remain
open when someone is on duty in the postal unit. At the postmaster’s
discretion, lobbies may remain open 24 hours a day to allow customers
access to PO Boxes and self-service equipment, provided that customer
safety and security provisions are deemed adequate by the Inspection
Service.

Local or State Holidays

Post Offices may not be closed solely for a local or state holiday. Window or
other services may be reduced if warranted by lessened demand. Otherwise,
customers must receive normal levels and types of service.

Self-Service Units

Where criteria and approval for placement are met, Automated Postal
Centers® may be placed in lobbies to reduce retail transactions and for
postal customers’ convenience when retail service is not available.
Postmasters must encourage their customers to use the self-service
equipment by informing them of the availability, locations, advantages, and
products available from equipment. All self-service equipment must be
operable and available for customers when the lobby is open.

Consolidation of Retail Counter Service

Consolidate retail windows and services so that the use of each retail service
counter is maximized. Windows offering specialized services are opened
only if conditions warrant and if approved by the district manager and area
office. All approved specialized retail service counters must also offer stamps
and postal stationery.

POM Issue 9, July 2002
Updated With Revisions Through July 31, 2020
Retail Management

126.47

131.32

Specified Postal Business

Contract stations and branches offer specified postal business during normal
business hours or hours designated by the postmaster. Contractors on their
own initiative may conduct postal business beyond those designated by the
postmaster.

13 Retail Services at Counters

 

131

131.1

131.2

131.3
131.31

131.32

POM Issue 9, July 2002

Overview

Counter Transactions

Counter transactions consist of the sale of postage stamps, postal stationery
items, mail services, postal-related products, and other services.

All products and services should be offered at every retail service counter
position. This permits full utilization of clerks during their duty tour and is a
prerequisite for the successful use of queuing systems as described in 125.33.

High-Volume Retail Units

Postmasters of high-volume retail units are authorized to activate a stamps-
only retail service counter during peak mailing periods such as noon (lunch
time), late afternoon, late December, and after general rate changes.
Additional staffing is neither authorized nor warranted for this procedure.

Windows offering other specialized services may be opened where local
needs dictate.

Forms of Identification

Description

Certain products and services may require forms of acceptable identification
in the application process, and/or receipt of an item. When identification is
required, the identification presented must be current (See DMM 608.10).

Products and Services Requiring Forms of Acceptable
Identification

Exhibit 131.32 provides a list of the products and services requiring forms of
identification and the number of required forms of acceptable identification
(primary and secondary).

Exhibit 131.32
Products and Services Requiring Forms of Acceptable Identification

 

 

Products/Services Primary ID Secondary ID
Caller Service v
Certified Mail Services
Change-of-Address (COA)

Collect on Delivery (COD)
Commercial Mail Receiving Agency
Firm Holdout

Hold For Pickup

 

 

 

 

 

 

 

STS SP ST SAY ASN

 

 

 

31

Updated With Revisions Through July 31, 2020
